 GENERAL ELECTRICCOMPANY611accordance with past precedentthat theremust be some legal foun-dation for a holding of a joint-employer relationship,supportedeither by language in the license agreement establishing that thelicensor is empowered to influence the licensees'labor policy, or by ashowing that the licensor has actually done so,fromwhichthe powerto do so may be inferred.As there is no support for such a holdingin this case, we dissent.General Electric CompanyandInternational Union of Electrical,Radio and Machine Workers,IUE, AFL-CIO, Petitioner.Case1-RC-87193.October 28, 1966DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a stipulation for certification upon consent electionexecuted on November 17, 1965, an election by secret ballot was con-ducted on December 9, 1965, under the direction and supervision ofthe Regional Director for Region 1 among the employees in theappropriate unit. At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that of approximately1,070 eligible voters, 1,008 cast ballots, of which 469 were for, and538 against, the Petitioner, and 1 ballot was challenged. Thereafter,the Petitioner filed timely objections to conduct affecting the resultsof the election.In accordance with the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Director conductedan investigation and, on January 25, 1966, issued and duly servedupon the parties his report on objections in which he recommendedthat the objections be overruled in their entirety, and that a certifi-cation of results of election be issued. Thereafter, the Petitioner filedtimely exceptions to the Regional Director's report.Upon the entire record in this case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act, as amended, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer with the meaning of Sections9(c) (1) and 2 (6) and (7) of the Act.161NLRB No. 57. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. The parties stipulated, and we find, that the following employeesconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act :All production and maintenance employees employed by theEmployer at its Plainville, Connecticut, plant, including groupleaders,but excluding all office clerical employees, salariedemployees, professional employees, guards, and all supervisorsas defined in the Act.5.The Board has considered the Regional Director's report, andthe Petitioner's exceptions thereto, and briefs of the parties, andhereby adopts the Regional Director's findings and recommenda-tions.' SeeGeneral Electric Company,161 NLRB 615.Accordingly, as we have overruled the objections and as the tallyof ballots shows that Petitioner has not received a majority of thevalid votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid votes was notcast for the International Union of Electrical, Radio and MachineWorkers, IUE, AFL-CIO, and that the said labor organization is notthe exclusive representative of the employees in the unit found appro-priate.]MEMBER JENKINS took no part in the above Decision and Certifi-cation of Results of Election.1 The Petitioner's exceptions,in ouropinion, raise no material or substantial issues offact or law which would warrant reversal of the Regional Director's findingsand recom-mendations with respect to theobjections.General Electric CompanyandInternational Union of Electrical,Radio and Machine Workers,AFL-CIO,Petitioner.Case8-RC-6185.October 28, 1966DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a stipulation for certification upon consent electionexecuted on January 25, 1966, an election by secret ballot was con-ducted on February 10, 1966, under the direction and supervision oftheRegional Director for Region 8 among the employees in theappropriate unit. At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that of approximately322 eligible voters, 307 cast ballots, of which 118 were for, and 189against, the Petitioner. There were no challenged ballots. There-161 NLRB No. 58.